United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1459
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Farrell Mitchell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                             Submitted: March 15, 2021
                               Filed: May 12, 2021
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

     On November 20, 2019, the morning Farrell Mitchell’s trial was to commence,
Mitchell entered a plea of nolo contendere1 to a charge of being a felon in possession

      1
       While the parties have referred to the plea as one of “no contest,” Rule 11 of
the Federal Rules of Criminal Procedure contemplates pleas of “nolo contendere”
of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). About two weeks
later, Mitchell filed a pro se motion to withdraw his plea. The district court2 denied
Mitchell’s motion and sentenced him to a 90-month term of imprisonment. Mitchell
appeals the denial of his motion to withdraw his plea. We affirm.

       We review the district court’s denial of Mitchell’s motion to withdraw his plea
for an abuse of discretion. United States v. Barthman, 983 F.3d 318, 323 (8th Cir.
2020) (citing United States v. Cruz, 643 F.3d 639, 641 (8th Cir. 2011)). A defendant
may withdraw a plea of nolo contendere after acceptance and before sentencing only
if he “can show a fair and just reason for requesting the withdrawal.” Fed. R. Crim.
P. 11(d)(2)(B). The burden of showing a fair and just reason rests on the defendant.
Cruz, 643 F.3d at 642. Only if the defendant meets his burden is the court permitted
to consider the additional factors of “whether the defendant asserts his innocence of
the charge, the length of time between the guilty plea and the motion to withdraw it,
and whether the government will be prejudiced if the court grants the motion.” Id.
(quoting United States v. Ramirez-Hernandez, 449 F.3d 824, 826 (8th Cir. 2006)).

      Mitchell’s first proffered basis for withdrawal of his plea—that he had
inadequate time to review the government’s video showing him discarding a gun—is
belied by the record. During his plea colloquy, Mitchell acknowledged that he
watched the video, had an opportunity to discuss the evidence with his attorney, and
did not contest any evidence. As to Mitchell’s other assertion that the government
tampered with the video, Mitchell presented no evidence supporting his claim that the
video “was staged.”



rather than “no contest.” In order to maintain uniformity in our decisions, we refer
to the plea as one of “nolo contendere.”
      2
       The Honorable John M. Gerrard, Chief Judge, United States District Judge for
the District of Nebraska.

                                         -2-
       On the record before us, Mitchell failed to meet his burden of demonstrating
a fair and just reason for withdrawal of his plea. See United States v. Watson, 883
F.3d 1033, 1038 (8th Cir. 2018) (concluding there is no abuse of discretion in
denying plea withdrawal when the claim “is directly contradicted by [a defendant’s]
statements during his plea colloquy”); Harvey, 829 F.3d 586, 590 (8th Cir. 2016)
(noting a district court is not required to give credence to “inherently unreliable
allegations unsupported by specific facts”). The district court did not abuse its
discretion when it denied Mitchell’s motion.

       During the pendency of this appeal, Mitchell submitted a pro se motion
seeking to preserve a claim under Rehaif v. United States, 588 U.S. ----, 139 S. Ct.
2191 (2019), and as a “supplement” in his pending appeal. Mitchell’s motion for
leave to file the pro se motion is denied. See United States v. Robertson, 883 F.3d
1080, 1087 (8th Cir. 2018) (noting the “longstanding Eighth Circuit policy” to not
accept pro se briefs for filing when a party is represented by counsel).

      We affirm.
                      ______________________________




                                        -3-